IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DALE BOWMAN and SHERI                   NOT FINAL UNTIL TIME EXPIRES TO
BOWMAN,                                 FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioners,
                                        CASE NO. 1D12-4038
v.

JACK H. ROBINSON and
MARTHA I. ROBINSON, husband
and wife,

      Respondents.

___________________________/


Opinion filed July 9, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Michael R. Yokan, Jacksonville, for Petitioners.

Lawrence J. Bernard, Jacksonville; Michael J. Korn of Korn & Zehmer, P.A.,
Jacksonville, for Respondents.




PER CURIAM.

      DISMISSED.

THOMAS, MARSTILLER, and KELSEY, JJ., CONCUR.